Citation Nr: 9904293	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a right knee lateral meniscectomy, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to July 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision of the RO.  



REMAND

The veteran contends that the residuals of his right knee 
lateral meniscectomy are more disabling than as currently 
rated.  

The veteran's most recent VA examination was afforded in June 
1997.  At that time, he complained of constant knee pain 
which interfered with his ability to perform heavy lifting or 
engage in prolonged ambulation.  The examination revealed 
quadriceps atrophy and a well-healed scar overlying the 
anterolateral aspect of his right knee at the level of the 
joint line consistent with an operative open lateral 
meniscectomy, as well as well-healed arthroscopic porthole 
sites medial and lateral to the patella tendon.  No effusion 
was noted.  There was normal patella tracking evident with 
active extension; however, tenderness was demonstrated along 
the medial and lateral patella facets.  The range of motion 
was recorded as being from 0 to 110 degrees, with positive 
patella femoral crepitance identified.  On standing, he was 
in 10 degrees of valgus; however, he was stable to varus and 
valgus stress.  A loose body was easily palpated in the 
suprapatellar pouch.  X-ray studies demonstrated joint space 
narrowing in the lateral compartment with a squaring of the 
lateral femoral condyle consistent with advanced degenerative 
changes over the lateral compartment of the knee.  Patella 
femoral osteophytes and medial tibial femoral osteophytes 
were also registered.  The final impression included that of 
traumatic osteoarthritis; incompetent anterior cruciate 
ligament; loose body; and quadriceps atrophy.  

Subsequent to the VA examination, the RO increased the 
veteran's rating for the residuals of a right knee lateral 
meniscectomy to 20 percent, effective on January 24, 1997.  
The RO noted that "[w]hile the knee [did] not meet the 
requirements for an evaluation in excess of 10 percent based 
on range of motion calibrations or based on recurrent 
subluxation or lateral instability, there obviously [was] a 
degree of pain which cause[d] the veteran functional 
impairment which [did] approximate the 20 percent 
evaluation."  

The veteran testified at a hearing at the RO in February 
1998.  At that time, he reported that he continued to 
experience constant pain, which worsened with locking of the 
right knee.  He also noted that, after an especially heavy 
day of walking, his knee would swell and that, at times, he 
would experience cramping where the knee would involuntarily 
draw up on its own.  Weather was also stated to be an 
influence on the condition of his knee.  According to the 
veteran, his knee prohibited him from doing any lifting, 
pivoting or excessive bending.  He also testified that, as 
recently as December 1997, his doctor had informed him that 
his knee had worsened and would require further surgery.  

A review of the testimony given at the February 1998 hearing 
suggests that the veteran's condition has worsened since the 
June 1997 examination.  Hence, the Board finds that the 
veteran should be afforded another examination in order to 
evaluate the current severity of the service-connected 
residuals of a right knee lateral meniscectomy.   

Furthermore, the Board notes that, although the RO assigned 
the veteran an increased rating based on functional 
impairment, any examination of musculoskeletal disability 
done for rating purposes must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45 and clinical 
findings must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the 
most recent VA examination is inadequate for evaluation 
purposes because it does not include sufficient detail for 
rating the disability at issue and further examination should 
be conducted on remand.  38 C.F.R. § 4.2.

Accordingly, this case is also remanded to afford the veteran 
an examination which should include a medical opinion as to 
whether the residuals of his right knee lateral meniscectomy 
are manifested by pain with use, weakened movement, excess 
fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  In addition, any 
pertinent treatment records should be obtained for review.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for the service-
connected residuals of his right knee 
lateral meniscectomy, since June 1997.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured. 

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination to determine the current 
severity of the service-connected 
residuals of the right knee lateral 
meniscectomy.  All indicated tests, 
including X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected right knee disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the functional ability of the 
veteran's knee.  The examiner should also 
be requested to determine whether, and to 
what extent, the knee exhibits weakened 
movement, excess fatigability, or 
incoordination.  The examiner also should 
comment on the degree of any demonstrated 
instability or recurrent subluxation.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the issue of an increased 
rating for the service-connected 
disability to include consideration of 
the Court's holding in DeLuca.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 6 -


